                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

ROCKY MOUNT FAMILY YMCA, INC.                      )
              Plaintiff,                           )
                                                   )
v.                                                 )      JUDGMENT
                                                   )
                                                   )      No. 5:20-CV-623-FL
UNITED STATES FIRE INSURANCE                       )
COMPANY, and                                       )
THE REDWOODS GROUP, INC.,                          )
                 Defendants.                       )


Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, upon
consideration of the plaintiff’s motion to remand this action to state court.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
April 1, 2021, more particularly described therein, that the captioned action be and hereby is
remanded to Nash County Superior Court.

This Judgment Filed and Entered on April 1, 2021, and Copies To:
Timothy W. Wilson / Dylan J. Castellino / Joseph P. Tunstall, III (via CM/ECF Notice of
Electronic Notification)
Stephen Kyle Pytlik / Jeffrey D. Keister (via CM/ECF Notice of Electronic Notification)
The Honorable Linda Thorne (via U.S. Mail at Nash County Clerk of Superior Court,
P. O. Box 759, Nashville, NC 27856)

April 1, 2021                       PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk




          Case 5:20-cv-00623-FL Document 19 Filed 04/01/21 Page 1 of 1
